Appellant urges that we were in error in holding that the record did not affirmatively show that he was under arrest and charged with this offense at the time the grand jury was organized. He refers us to page 33 of the transcript, affirming that the showing is there made. An investigation shows that the matter referred to is but a statement made by appellant as a part of his objections set out in a bill. There is no affirmation on the part of the trial judge that the matters stated in the objection are in fact true.
The motion for rehearing will be overruled.
Overruled.